
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 510
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mrs. McCarthy of New
			 York (for herself and Mr. Smith of New
			 Jersey) submitted the following resolution; which was referred to
			 the Committee on Education and
			 Labor, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing the need for safe patient
		  handling and movement.
	
	
		Whereas registered nurses and other health care workers
			 are being asked to lift and transfer unreasonable loads, with the average nurse
			 lifting 1.8 tons on an eight-hour shift;
		Whereas the Bureau of Labor Statistics consistently rates
			 “registered nursing” and “nursing aides and orderlies” in the top 10 of all
			 United States occupations reporting on the job injuries resulting in days away
			 from work, with the leading causes of these injuries being tasks involving
			 patient movement, transferring, and repositioning;
		Whereas 12 percent of nurses leave the profession
			 permanently every year because of back pain, and 47 percent of nurses have
			 considered leaving the profession because of the physical demands of their
			 job;
		Whereas 54 percent of nurses report that patient lifting
			 and transferring devices are not readily available for use in their health care
			 facility;
		Whereas the National Institute for Occupational Safety and
			 Health has reported that manual patient lifting is associated with decreased
			 quality of care, diminished patient safety and comfort, decreased patient
			 satisfaction, and increased risk of patient falls, patient drops, friction
			 burns, dislocated shoulders, skin tears, and bruises;
		Whereas costs associated with back injuries in the
			 healthcare industry are estimated to be $20,000,000,000 annually;
		Whereas a case study published by the Agency for
			 Healthcare Research and Quality shows that the direct and indirect costs
			 associated with a safe lifting program are recouped in 4.3 years through
			 significant reductions in workers’ compensation payments and by avoiding the
			 costs associated with caregiver absenteeism; and
		Whereas research has shown that safe resident lifting
			 programs reduce resident-handling workers’ compensation injury rates by 61
			 percent, lost work day injury rates by 66 percent, restricted workdays by 38
			 percent, and the number of workers suffering from repeated injuries: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages safe patient movement for
			 direct-care licensed nurses and other health care providers as a critical
			 component in protecting licensed nurses and other health care workers and
			 increasing patient safety; and
			(2)recognizes that
			 the National Institute for Occupational Safety and Health has reported that
			 manual patient lifting is associated with high rates of injuries for health
			 care workers, labor shortages, decreased quality of care, diminished patient
			 safety and comfort, decreased patient satisfaction, and higher risks of patient
			 falls, patient drops, friction burns, dislocated shoulders, skin tears, and
			 bruises.
			
